EXHIBIT 21 PARENT AND SUBSIDIARIES (Included in the Consolidated Financial Statements and Wholly-owned) National Presto Industries, Inc. Eau Claire, Wisconsin (A Wisconsin Corporation) Its Subsidiaries: National Holding Investment Company Wilmington, Delaware (A Delaware Corporation) Its Subsidiaries: Presto Manufacturing Company Jackson, Mississippi (A Mississippi Corporation) Jackson Sales and Storage Company Jackson, Mississippi (A Mississippi Corporation) Canton Sales & Storage Company Canton, Mississippi (A Mississippi Corporation) National Defense Corporation (Inactive) Eau Claire, Wisconsin (A Wisconsin Corporation) AMTEC Corporation Janesville, Wisconsin (A Wisconsin Corporation) Its Division: Amron Antigo, Wisconsin Its Subsidiary: Spectra Technologies LLC East Camden, Arkansas (A Delaware Corporation) Presto Absorbent Products, Inc. Eau Claire, Wisconsin (A Wisconsin Corporation)
